The Honorable Bill Clinton Governor of Arkansas State Capitol Little Rock, AR 72201
Dear Governor Clinton:
This is in response to your request for an opinion regarding the duration of the 78th General Assembly. You have asked, specifically, when the legislature must act in order to extend the current session, which was convened at noon on January 14, 1991. You note that the difficulty arises in determining how to calculate the sixty-day time period under Article 5, Section 17
of the Arkansas Constitution.
It is my opinion that the General Assembly must act by twelve o'clock (12:00) midnight on March 14, 1991, in order to extend the current legislative session. This conclusion follows from the language of Article 5, Section 17 of the Arkansas Constitution which states in pertinent part:
  The regular biennial sessions shall not exceed sixty days in duration, unless by a vote of two-thirds of the members elected to each house of said General Assembly.
It is well-established that the words of the constitution should be given their plain and common meaning, that is, as ordinarily used and understood, unless there is something in the context to indicate a different intent. Morely v. Remmel, 215 Ark. 434,221 S.W.2d 51 (1949); Gipson v. Maner, 225 Ark. 976, 287 S.W.2d 467
(1956). It is therefore significant to note in this instance the common meaning of the term "day." According to Webster's SeventhNew Collegiate Dictionary (1972), a "day" is "the time of light between one night and the next . . . the mean solar day of 24 hours beginning at mean midnight." Webster's at 211. Black's LawDictionary (5th ed. 1979), defines the term "day" as "1. A period of time consisting of twenty-four hours and including the solar day and night . . . [t]he space of time which elapses between two successive midnights [citation omitted]. . . ."Black's at 357.
The final day of the 78th General Assembly is March 14, 1991 (counting sixty days from, and including, the first day of the session, January 14, 1991); and the plain meaning of Article 5, § 17, derived from the above common definitions of the word "day", compels the conclusion that the regular session will end at twelve o'clock (12:00) midnight on March 14, 1991.
The fact that the session began at 12:00 noon on January 14, 1991 (A.C.A. § 10-2-101) does not, in my opinion, demand a different conclusion. Although, as noted in Black's Law Dictionary, an "[a]stronomical day" (emphasis added) is "[t]he period of twenty-four hours beginning and ending at noon," (Black's at 357) there is no indication that the framers of the constitution had this time period in mind when they stated in Article 5, § 17 that the regular biennial sessions "shall not exceed sixty days
in duration. . . ." (Emphasis added.)1 Although the General Assembly clearly had the authority to set the time of its meeting in regular biennnal session,2 it is my opinion that the time for meeting as designated in A.C.A. § 10-2-101
does not alter the calculation of the sixty-day time period for purposes of Article 5, § 17. The final day of the 78th General Assembly is March 14, 1991. This day ends at twelve o'clock (12:00) midnight.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb
1 The 78th General Assembly would end at 12:00 noon on March 15, 1991, if the sixty-day calculation is based upon an astronomical day.
2 Article 5, Section 5 of the Arkansas Constitution states: "The General Assembly shall meet at the seat of government every two years on the first Tuesday after the second Monday in November until said time be altered by law." (Emphasis added.)See A.C.A. § 10-2-101 ("The General Assembly shall meet in regular biennial session at 12:00 noon on the second Monday in January in each odd-numbered year.")